A paper was offered for probate, reading as follows:
“San Feancisco, November 13, 1876.
“I am about to sail for China and Japan on the 16th inst., and in case of my death while performing the journey I desire the following disposition of my estate to be made, ”&c., &c.
Deceased returned from the voyage indicated in the paper, and (being in the employ of a steamship company) made other voyages. He died on board his ship in the harbor of San Francisco.
By the Court:
The will was conditional, (1 Redf. on Wills, 177-9, ed. of 1869,) and was made of no effect by the return of the deceased from the voyage indicated. Probate of the will must therefore be denied.